Title: To Thomas Jefferson from David Humphreys, 28 October 1790
From: Humphreys, David
To: Jefferson, Thomas



Sir
London Octr. 28th. 1790.

While I am detained for the sailing of the vessel in which I am to go to Lisbon; I cannot do better, in my judgment, than to give you such farther facts, occurrences, or reports of the day, as may be in any degree interesting, in America, when compared with other accounts: though those I may have the honor to give should not be of much importance in themselves.—In my communications, I have generally distinguished things, which were derived from such authority as brought conviction of their veracity to my mind; circumstances, in support of which I named the immediate or remote Authors; and rumours of a more vague or doubtful nature. Here, from my knowledge of the Language and access to Sources of Intelligence, the materials, which (as it were) thrust themselves upon me from every quarter, are infinitely more abundant than I can expect to find them in any part of the Continent. This must be my apology for having written to you so frequently, in so short a time.
Parliament will meet on the 25th of next Month. It is composed, according to good calculations, of a rather greater number of adherents to Administration, than the last: although in the last, the majority was so decided as to enable [Ministry to] carry all their measures, even in the most critical junctures, when they were apparently on the point of losing their places, as must have been the case in the Regency business, had not the sudden recovery of the King prevented it. That crisis operated as an excellent touchstone to try the attachment of their Supporters. Still Opposition are preparing to commence the war of words against them, for their conduct in the Nootka-Sound dispute. Their demand of satisfaction previous to the settlement of the point of right; the Declaration; Counter-Declaration; procrastination before the ultimatum was brought in question; intermediate opportunity afforded to Spain for courting Alliances; and consequent leisure for Powers, hostilely inclined, to arm; will become subjects of animadversion. A Million was voted by the last Parliament to enable Government to make preparations to vindicate the honor of the Nation—More than double that sum must have been expended.—But, notwithstanding the enormous national Debt, and the heavy Burdens which the People at large are compelled to bear; yet the resource of credit and the influx of money, have crowded all the public and private  Banks with Specie, and embarrassed the great Money-holders to determine how to dispose of it. This may be [accounted] for from several causes. The Merchants of the United States, and the West India Islands have made large remittances, on account of the arrearages of their old Debts. Less capital can be employed in trade to the European Continent, by reason of the troubles there, than formerly. It is visible to every eye, that prodigious sums have been recently laid out in buildings and improvements. I believe nearly as many houses have been built in this City, within a year past, as the City of Philadelphia contains. This is the effect of a vast current which has run in favor of this Country, and stagnated here. But reasonable and well-informed men perceive, that this incidental surplusage of gold and silver would go but little way in supporting the expence of a war, at a distance. They say, that, flowing from the country in a direct stream, it would all be drained in two or three years: and that a war of that duration would be, beyond conception, ruinous to the nation. Other Classes, such as Merchants and decent citizens, who are zealous advocates (without much general knowledge) for the glory of Great Britain, warm themselves to a great degree of enthusiasm, by conversing on the subjects of its resources and prowess: especially in their blustering anticipations of capturing the Dons and the Dollars. Some of these appear to me to talk in this style [ra]ther because it is fashionable to talk [in] it, than because they credit their own observations; and even endeavour to persuade others what they do not believe themselves. It is thus that the bubble is not only kept up; but blown to still greater dimensions. Men, here, seem to have an interest as well as propensity to deceive one another. On the system and operation of the national credit I could not say any thing that would be new to you. It would be superfluous to observe, how it has arisen to its present wonderful height, partly by chance and partly by the sacred appropriation of funds to pay the interest of the debt; or how public and private Bank notes have encreased almost beyond the limits of credibility, how much the multiplied representation of property has facilitated the intercourse of business—or what serious disadvantages are to be expected hereafter from this immense paper circulation. It is evident there is a point (though often mistaken and hitherto unascertained) beyond which ability or credulity cannot go. Of little avail would all the artificial means which could be devised be, in keeping up the Stocks; if a superior hostile fleet should have the possession of the Channel, so that Bodies of Troops  might be landed, with [impunity] in this Kingdom. Events of this kind, by no means [impossible], would shake the almost baseless fabric of credit to its very [Center].
Nothing new has occurred in this Kingdom, since [my] letter of the 25th, except the sailing of Admiral [Cornish], the day before yesterday, from Portsmouth, with four 74. two 64 Gun Ships, and a Frigate. The business of Government is conducted with so much secrecy, that it is not known whether he has gone on an expedition, or is to wait in the Channel to take transports or merchantmen under Convoy. When Lord Howe went out of Port some time ago, it was merely to try the Crews of the different Ships. Many of which now lye at a single anchor, completely ready for Service.
The precipitancy and extravagance of some of the monied Men, who have undertaken to raise independent Companies, have encreased the expences of raising Recruits to fifteen Guineas pr man. This circumstance, and the orders issued from the war office, a day or two since, making the Captains responsible for supplying the place of such Recruits as may desert, even after their arrival at the Rendezevous, but before the Companies shall be finally mustered, have occasioned thirty Captains to return their Beating Orders.
The King of Great Britain, whose health appears to be confirmed, has this day reviewed the Brigade of Guards, consisting of the 1st Battery of each of the three Regiments, destined for foreign Service. I was in a position to see them to good advantage. The crowd of Spectators was numerous beyond what I ever witnessed before in my life. The King [was] received with the greatest marks of loyalty, or, as one might truly say, with tokens of respect approaching to Idolatry. When Mr. Pit appeared a few of the Populace cried out “no Pit”—“no Pit”—“Fox forever”—But a more vociferous acclamation arising in his favor soon overcame the first cry: and he was attended out of the Park by a great number huzzaing, “Pit forever.”
The Troops are composed of fine men, and are well-appointed. Their destination still a secret. In case of war, it will most likely be the post of enterprize and glory; though Gibralter has been much spoken of. Those who have concluded that they were to replace a part of the Garrison of Gibralter (intended for the West Indies) are probably erroneous in their conjectures; because the rank of the Officers of the Guards being higher in the Line of the Army than in their own Corps, would occasion both uneasiness and inconvenience, if they should be brought to do Garrison duty with the  marching Regiments. Besides it is not probable Government would shut up in that honorable Prison (for such a narrow, dreary rock must be) so many Officers of the first families in the Kingdom, and Troops which one supposed to possess a more than common share of ardor for active Service. It is curious to remark the pride the People take in their King and in his Troops. As the Inhabitants of great Cities are commonly acquainted with nothing beyond the small space they have seen, and are the more ignorant in proportion to the greatness of those Cities, I have no doubt, that the greater part of the Spectators, believed these Troops in conjunction with those of their Prussian Ally, capable of carrying conquest wherever they shall go. Indeed it is not uncommon to hear men of respectability talk of this Nation and Prussia, as having dictated the Convention of Reichenbach, and being at this moment the Arbiters of Europe.
In my way from the Park I saw Mr. Church, who is much connected with great men in the Opposition, and a Member of Parliament himself. He still thinks there will be a war, and that the event cannot be kept in suspense after the return of the Messenger, who went to Madrid on the 3d of this month. Others holds a contrary language.
Mr. Grenville, who has been absent for a fortnight (at what place the Public knows not) is just returned to Town. It is asserted, in the News Papers, he has been at Paris. This is among the rumours, which, from the active character of the man, are probable enough; yet not to be relied upon. The absurdity and falsehood of many articles inserted in the Papers here, should teach us to doubt the truth of every thing we find in them. Two remarkable instances have [happened since my arrival. The one, an] account, universally credited for some days, that the Parliament of Toulouse had been massacred to a man—the other, that two Spanish armed vessels, which had been at Philadelphia and engaged hands to man them at an extravagant rate, were seen boarding an English ship in the Delaware; that this account was brought by a vessel lately arrived in Dublin, and confirmed by a Gentleman in Town who left America in July (the time when the affair was said to have happened). This appeared in the Ministerial Gazettes, and is uncontradicted.
Warm Debates have taken place, on the 20th of this month, in the National Assembly at Paris, on the question of requesting the King to remove his Ministers. An exception was finally made in  the motion in favor of the Compte de Montmorin. Thus amended it was lost by a majority of about sixty. The reason assigned for bringing forward this business, was the dilatoriness of Administration in complying with the Order for fitting out a naval armament. That reason shews the National Assembly are in earnest in taking measures to support Spain. Great want of subordination exists among the Officers and Crews of the fleet at Brest. Some Resolutions have been passed for appointing Commissioners to assist in quieting disturbances there; for changing the white Flag for the national Colour; and for giving for the watch-word, instead of “vive le Roi”—“vive la Nation, la loi, et le Roi.” The Compte D’Estaign is appointed to command the naval Armaments. The appointment is reported to be popular. There is a prospect that order will be re-established.
Official advice is said to be received here, that the French are, likewise, diligently employed in fitting for sea several Ships of war at Toulon.
Many terrible consequences have been foretold here as the inevitable result of a total failure of credit in France. Ruin has been predicted. A Counter revolution is still threatened, and the detail of its intended operations disclosed. The Politicians on this side of the Channel forget, in their speculations, how many men are actually armed and zealously attached to the success of the Revolution, because they are gainers by it; and how much property there is in that Nation. Since the Assignats were put in circulation there, the Exchange here has become rather more favorable to France, than it was before. The best informed Englishmen appear to believe, although this paper money may be pernicious in its consequence to Individuals and although it may operate as an unhandy machine in drawing forth the resources of the Country; yet, that, considering the foundation on which it is placed, must become a tolerably good substitute for Specie, [and] enable the Kingdom to make great exertions of strength. The Crops are said to have been very [good] in France this year.
A report prevails that the French Ministry, in consequence of the Proceedings of the National Assembly have, since the 20th, resigned.—I forbear to add others, as I know you will receive authentic, and, perhaps, earlier information from Mr Short.
I never was more impatient to leave any place, than I am to depart from this. The reasons for my reaching my ultimate destination grow every day more numerous and pressing. Hitherto I have  not heard that any farther notice has been taken of me, than the frequent mention of my name at the New York Coffee House, with speculations on the cause of my coming here, at this time. I have as much as possible shunned all public Places and Coffee Houses, and shall consider myself peculiarly fortunate in departing without farther observations on myself or my business.
In the mean time, with every sentiment of consideration I tender the homage of the profound respect with which, I have the honor to be, Sir Your most obedient and very humble Servant,

D. Humphreys

P.S. Octr. 29th. Since concluding this letter, the report of the resignation of the French Ministers gains credit.

